Case 18-55697-lrc    Doc 421   Filed 08/23/21 Entered 08/23/21 11:59:27        Desc Main
                               Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: August 23, 2021
                                                     _____________________________________
                                                                Lisa Ritchey Craig
                                                           U.S. Bankruptcy Court Judge

 _______________________________________________________________


                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN THE MATTER OF:                               )      CASE NUMBER
                                                )
                                                )
CASSANDRA JOHNSON LANDRY,                       )      18-55697-LRC
                                                )
      Debtor.                                   )      IN PROCEEDINGS UNDER
                                                )      CHAPTER 7 OF THE
                                                )      BANKRUPTCY CODE

                                        ORDER

      This matter comes before the Court on Debtor’s Objection to Claim No. 4 (Doc.

367), Second Amended Objection to Claim No. 6 (Doc. 413), Amended Objection to Claim

No. 9 (Doc. 407), Objection to Claim No. 14 (Doc. 373), and Amended Objection to Claim

No. 16 (Doc. 412) (collectively, the “Claim Objections”).

      The Court cannot sustain the Claim Objections. Chapter 7 debtors lack standing to

object to a claim unless the case is a surplus case that will result in distribution under

§ 726(a)(6), or the underlying debt is nondischargeable. In re Malsch, 417 B.R. 458, 461
Case 18-55697-lrc    Doc 421    Filed 08/23/21 Entered 08/23/21 11:59:27       Desc Main
                                Document     Page 2 of 3




(Bankr. N.D. Ohio 2009); see also In re Cannon, 2017 WL 3491825, at *1 (Bankr. N.D.

Fla. June 5, 2017); In re Coleman, 131 B.R. 59, 61 (Bankr. N.D. Tax. 1991) (finding

Chapter 7 debtors lacked standing to object to a claim because they had “not shown that

there will be a surplus”). Here, the Court has reviewed the claims registry, the Court’s

orders denying with prejudice Debtor’s prior objections to claims, and the Trustee’s final

report and concludes that there will be no distribution under § 726(a)(6). See Chapter 7

Trustee's Final Report, Doc. 332., Docs., 416, 417, 418, 419, and 420. Additionally, none

of the debts evidenced by the claims objected to appear to be nondischargeable.

       After paying administrative expenses, the Trustee reports that he has $82,334.55 to

pay unsecured claims. Id. at 14. Even if the Court excluded the amounts objected to in the

Claim Objections, the sum of allowed claims in this case exceeds $82,443.55. In other

words, even if the Court were to sustain the Claim Objections, Debtor would still receive

no distribution. Because she could receive no distribution pursuant to § 726(a)(6) even if

she prevailed, Debtor lacks standing to object to the claims.

       For this reason, the Court finds that the Claim Objections must be, and hereby are,

DENIED with prejudice.

                                 END OF DOCUMENT

Distribution List

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017


                                             2
Case 18-55697-lrc   Doc 421   Filed 08/23/21 Entered 08/23/21 11:59:27   Desc Main
                              Document     Page 3 of 3




Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Sabari Mukherjee
Claims Administrator
Becket and Lee, LLP
P.O. Box 3001
Malvern, PA 19355

Amy Marzouq
Bankruptcy Specialist
Midland Credit Management, Inc.
P.O. Box 2011
Warren, MI 48090

Kolby R. Nichol
Quantum3 Group, LLC
P.O. Box 788
Kirkland, WA 98083

David Lamb
Claims Processor
Resurgent Capital Services
P.O. Box 10587
Greeneville, SC 29603

Leoann Shannon
Claims Processor
Resurgent Capital Services
P.O. Box 1927
Greenville, SC 29602

                                         3
